COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-14-00056-CV


Orca Assets, G.P., L.L.C.; Orca/ICI         §    From the 342nd District Court
Development; Orca Petroleum, Ltd.;
and Allen Berry

v.

Louis Dorfman; K.I. Holdings, Ltd.;         §    of Tarrant County (342-259139-12)
Sam Myers; J.M.D. Resources, Inc.;
Billy Cogdell Bowden; Barbara
Standfield; Stacey Dorfman-Kivowitz;
Julia Dorfman; Mark Dorfman; David
Phillip Cook; Cheryl King Cook; Sam         §    July 16, 2015
Y. Dorfman, Jr.; Frank Moravits,
Individually and as Trustee of the
Moravits Children Trust No. 1 and
Moravits Children Trust No. 2;
Shelby Moravits; and Jerry Kortz            §    Opinion by Chief Justice Livingston

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s “Rule 166 Order on Legal Matters Decided

by the Court.” It is ordered that the order of the trial court is affirmed.
      It is further ordered that appellants Orca Assets, G.P., L.L.C.; Orca/ICI

Development; Orca Petroleum, Ltd.; and Allen Berry shall pay all of the costs of

this appeal, for which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS


                                     By /s/ Terrie Livingston
                                        Chief Justice Terrie Livingston